Order entered July 24, 2018




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00659-CV

                                 DELORIS PHILLIPS, Appellant

                                                   V.

             PORSHALA DANYEL PHILLIPS AND WILLIAM BRENT, Appellees

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-18-00541

                                                 ORDER
           By order dated June 19, 2018, we directed Dallas County District Clerk Felicia Pitre to

file a supplemental clerk’s record containing certain documents, including the live pleadings, so

that we could determine our jurisdiction over this appeal. A copy of that order was sent to the

parties.

           On   June   22,   2018,   appellant    filed   an   “emergency   expedited   motion   for

interpretation/definition of Court’s term/language “live pleadings.” That motion is currently

before us. Also before us are appellant’s July 23, 2018 (1) “request for preservation of any/all

record/files/documents, etc.;” and (2) “emergency expedited motion for extension to file letter

brief regarding jurisdiction matter.” We ORDER as follows.
       We DENY the June 22nd motion for interpretation as moot because the supplemental

clerk’s record has been filed and contains all the documents we requested. We DENY AS

MOOT the July 23rd request for preservation because all records and documents filed in this

appeal will be retained in accordance with applicable statutes and the Court’s record retention

policy. We also GRANT the July 23rd extension motion and ORDER appellant to file the

jurisdictional letter brief no later than August 6, 2018.



                                                       /s/   DAVID EVANS
                                                             JUSTICE